          Case 2:14-cv-01934-APG-DJA Document 99 Filed 07/20/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MICHAEL DEAN ADKISSON,                                  Case No.: 2:14-cv-01934-APG-CWH

 4          Petitioner
                                                                          ORDER
 5 v.

 6 D.W. NEVEN, et al.,

 7          Respondents

 8

 9         In November 2019, this court granted petitioner Michael Dean Adkisson’s motion to stay

10 case (ECF No. 91). Adkisson’s state-court proceedings have concluded, and the Federal Public

11 Defender (FPD), counsel for Adkisson, has filed a motion to reopen this federal habeas petition

12 (ECF No. 94). The FPD has also filed a motion to withdraw as counsel for petitioner (ECF No.

13 96). Counsel explains that he and Adkisson have a fundamental disagreement about how to

14 proceed in this case and that there has been an irrevocable breakdown of the attorney-client

15 relationship that has resulted in an actual conflict of interest. Respondents have indicated that

16 they do not oppose either motion (ECF No. 96). Good cause appearing, the motion to reopen the

17 case is granted.

18         With respect to the motion to withdraw, petitioner’s counsel points to a “notice” that

19 Adkisson filed pro se (ECF No. 93). Adkisson’s second-amended petition is fully briefed on the

20 merits (see ECF Nos. 28, 49, 60). In his purported notice, Adkisson states that he wants to file a

21 third-amended petition and expresses his displeasure with the FPD (see ECF No. 93). Indeed, the

22 FPD indicates that Adkisson has urged him to file another amended petition, but counsel has

23 explained his reasons for not further amending the petition (ECF No 96). The disagreement over
          Case 2:14-cv-01934-APG-DJA Document 99 Filed 07/20/21 Page 2 of 2




 1 whether to further amend forms the basis for the breakdown of the attorney-client relationship. In

 2 light of the conflict, I grant the motion to withdraw.

 3         If Adkisson wishes to seek leave to file an amended petition, he must file a motion for

 4 leave to amend pursuant to Local Rule 15-1. He must also attach to any such motion a proposed

 5 amended petition. His “notice” is a fugitive pleading, and the court will not consider it.

 6         I THEREFORE ORDER that petitioner’s motion to reopen case (ECF No. 94) is

 7 GRANTED.

 8         I FURTHER ORDER that counsel for petitioner’s motion to withdraw (ECF No. 96) is

 9 GRANTED. The FPD is withdrawn as counsel of record for this case.

10         I FURTHER ORDER that, within 30 days of the date of this order, petitioner file a

11 motion for leave to file an amended petition, if any. He must attach a proposed amended petition.

12         I FURTHER ORDER that if petitioner does not file a motion for leave to amend within

13 30 days, the second-amended petition will stand briefed and ready for a merits decision.

14

15                 Dated: July 20, 2021

16

17                                                          _________________________________
                                                               U.S. District Judge Andrew P. Gordon
18

19

20

21

22

23



                                                     2
